TO BE PUBLISHED IN THE OFFICIAL REPORTS


                            OFFICE OF THE ATTORNEY GENERAL

                                      State of California


                                       DANIEL E. LUNGREN

                                         Attorney General


                          ______________________________________

                     OPINION         :
                                     :          No. 93-1104
                  of                 :
                                     :          April 1, 1994
        DANIEL E. LUNGREN            :

           Attorney General          :

                                     :

         GREGORY L. GONOT            :

        Deputy Attorney General      :

                                     :

______________________________________________________________________________


               THE COMMISSION ON THE STATUS OF WOMEN has requested an opinion on
the following questions:

               1.      May the Commission on the Status of Women establish a non-profit
organization to raise funds for the commission's activities?

                2.      May the Commission on the Status of Women engage in direct fund raising
activities?

             3.         Are any limitations placed upon the receipt of gifts by the Commission on the
Status of Women?

                                           CONCLUSIONS

               1.      The Commission on the Status of Women may not establish a non-profit
organization to raise funds for the commission's activities.

                 2.       The Commission on the Status of Women may engage in direct fund raising
activities to the extent the activities are necessary, desirable, or proper to carry out the commission's
statutory purposes.

               3.   All gifts of real or personal property, except unconditional gifts of money,
received by the Commission on the Status of Women must be approved by the Director of Finance.




                                                   1.                                           93-1104

                                           ANALYSIS


               The Commission on the Status of Women ("Commission") was created by the
Legislature (Gov. Code, §§ 8240-8246)1 for the overall purpose of "developing recommendations
which will enable women to make the maximum contribution to society . . . ." (§ 8240.) Toward
that end, the Commission is directed to conduct studies, act as an information center on the status
of women, and report its findings to the Legislature. Section 8245 provides as follows:

               "(a) The Commission shall study the following:

              "(1) Women's educational and employment problems, needs, and
       opportunities.

              "(2) State laws in regard to the civil and political rights of women, including
       pensions, tax requirements, property rights, marriage and dissolution of marriage
       provisions, and similar matters.

              "(3) The effect of social attitudes and pressures and economic considerations
       in shaping the roles to be assumed by women in the society.

               "(4) Any laws, practices, or conditions concerning or affecting women which
       impose special limitations or burdens upon them or upon society, or which limit or
       tend to limit opportunities available to women.

            "(b) The commission shall act as an information center on the status of
       women and women's educational, employment, and other related needs.

              "(c) The commission shall recommend, develop, prepare, or coordinate
       materials, projects, or other activities, and shall give technical and consultative
       advice to public or private groups or persons concerned with any of the following:

              "(1) Preventing or minimizing problems brought about by the changing roles
       and responsibilities of women.

              "(2) Developing programs to encourage and enable women to be fully
       contributing members of society.

               "(d) A prime function of the commission shall be to encourage women's
       organizations and other groups to institute local self-help activities designed to meet
       women's educational, employment, and related needs. The commission shall make
       reports on its activities, findings, and recommendations to the Legislature from time
       to time, but not less often than every odd-numbered year."

Section 8244 describes the powers and authority of the Commission as follows:

                "The commission shall have the powers and authority necessary to carry out
       the duties imposed upon it by this chapter [§§ 8240-8246] including, but not limited
       to, the following:


   1
    All references hereafter to the Government Code are by section number only.

                                                 2.                                          93-1104

              "(a) To employ such administrative, technical and other personnel as may
       be necessary for the performance of its powers and duties.

               "(b) To hold hearings, make and sign any agreements and to do or perform
       any acts which may be necessary, desirable, or proper to carry out the purposes of
       this chapter.

               "(c) To cooperate with, and secure the cooperation of, any department,
       division, board, bureau, commission, or other agency of the state to facilitate it
       properly to carry out its powers and duties hereunder.

               "(d) To appoint advisers or advisory committees from time to time when the
       commission determines that the experience or expertise of such advisers or advisory
       committees is needed for projects of the commission. Section 11009 is applicable
       to advisers or advisory committees.

               "(e) To accept any federal funds granted, by act of Congress or by executive
       order, for all or any of the purposes of this chapter.

              "(f) To accept any gifts, donations, grants, or bequests for all or any of the
       purposes of this chapter."2

Section 8246 specifically provides in part:

               "(a) The commission is expressly authorized to inform the Legislature of its
       position on any legislative proposal pending before the Legislature and to urge the
       introduction of legislative proposals.

              "(b) The commission is expressly authorized to state its position and
       viewpoint on issues developed in the performance of its duties and responsibilities
       as specified in this chapter."

                The Commission consists of 17 appointed members. These include three members
of the California Senate, three members of the California Assembly, the Superintendent of Public
Instruction, the Chief of the Division of Industrial Welfare in the Department of Industrial Relations,
and nine public members. (§ 8241.) Each member of the Commission is entitled to receive his or
her actual necessary traveling expenses while on official business of the Commission. (§ 8242.)

                The Commission is considering ways of augmenting financial support for its
programs and activities and acquiring funds for new projects which it considers important to the
fulfillment of its statutory purposes. In this connection, we are asked to determine whether the
Commission may create a non-profit organization to raise funds for its activities. We are also asked
to determine whether and to what extent the Commission may engage in direct fund raising on its
own behalf. Finally, the Commission inquires concerning the extent of its ability to accept
unsolicited donations in support of its programs.

   2
    Section 11009 states:

             "Except as otherwise expressly provided by law, the members of State boards
       and commissions shall serve without compensation, but shall be allowed necessary
       expenses incurred in the performance of duty."

                                                  3.                                          93-1104

1.     Establishing A Non-Profit Organization

                We observe initially that the Commission's enabling law contains no provision which
specifically authorizes it to create a non-profit organization. The only expressly authorized means
by which the Commission may secure funding in addition to its state budget allotment is its power
to accept gifts, grants, and other contributions pursuant to section 8244, subdivisions (e) and (f).

                Does section 8244, however, by use of its general terms permit the Commission to
create a non-profit organization for the purpose of funding its projects? Subdivision (b) empowers
the Commission "to do or perform any acts which may be necessary, desirable, or proper." We
conclude that this broad general grant of power does not include the authority to establish a separate
legal entity such as a non-profit organization.

                In interpreting the language of section 8244, we may rely on several well established
principles of statutory interpretation. "[T]he objective of statutory interpretation is to ascertain and
effectuate legislative intent." (Burden v. Snowden (1992) 2 Cal. 4th 556, 562.) "The words of the
statute must be construed in context, keeping in mind the statutory purpose, and statutes or statutory
sections relating to the same object must be harmonized, both internally and with each other, to the
extent possible." (Dyna-Med, Inc. v. Fair Employment & Housing Commission (1987) 43 Cal. 3d
1379, 1387.) "[W]hen a statute contains a list or catalogue of items, a court should determine the
meaning of each by reference to the others, giving preference to an interpretation that uniformly
treats items similar in nature and scope." (Moore v. California State Board of Accounting (1992)
2 Cal. 4th 999, 1011-1012.) "[A] court will adopt a restrictive meaning of a listed item if acceptance
of a more expansive meaning would make other items in the list unnecessary or redundant, or would
otherwise make the item markedly dissimilar to the other items in the list." (Id., at p. 1012.) "`"[I]f
the Legislature had intended the general words to be used in their unrestricted sense, it would not
have mentioned the particular things or classes of things which would in that event become mere
surplusage."'" (Peralta Community College District v. Fair Employment & Housing Commission
(1990) 52 Cal. 3d 40, 50.)

                Applying these principles of construction to the language of section 8244, we find
that the phrase "do or perform any acts which may be necessary, desirable, or proper to carry out the
purposes of this chapter" may not be interpreted so broadly as to render the remainder of the statute
surplusage. If the phrase were construed to authorize the creation of other legal entities, the
particular grants of power contained in section 8244 would be unnecessary. For example, the
Commission is specifically authorized "[t]o appoint advisers or advisory committees." (§ 8244,
subd. (d).) What would be the purpose of such an express grant of power if the Commission's
authority under subdivision (b) authorized the creation of a non-profit organization, a wholly
separate legal entity?

               Moreover, members of the Commission are subject to numerous state laws, such as
the Public Records Act (§§ 6250-6268), the Bagley-Keene Open Meeting Act (§§ 11120-11131),
and the Political Reform Act of 1974 (§§ 81000-91015). We do not believe that the general
language contained in subdivision (b) of section 8244 was intended to allow the creation of a legal
entity whose board of directors would not be directly controlled by such legislative enactments.

               Of course, the Commission is not prohibited from accepting gifts, donations, or grants
from non-profit organizations, among other sources. Indeed, the Legislature has recognized that a
Commission member could conceivably be an officer of such a non-profit organization. (See §§
1091, subd. (b)(1); 1091.5, subd. (a)(8).)



                                                  4.                                           93-1104

              Finding no statutory basis for the exercise of the authority in question, we conclude
that the Commission may not establish a non-profit organization to raise funds for the Commission's
activities.

2.           Direct Fund Raising Activities

                We next consider whether the Commission itself may engage in direct fund raising
activities. We conclude that such activities would be permissible if necessary, desirable, or proper
to carry out the Commission's statutory goals.

               Unlike the creation of a non-profit organization, we view direct fund raising by the
Commission as coming within the "necessary, desirable, or proper" terms of section 8244,
subdivision (b). A separate legal entity is not being established that would be outside direct
legislative control. Rather, the Commission itself would be performing activities which it
considered to be necessary, desirable, or proper.

                Clearly, the Legislature has contemplated that the Commission's annual budgets
might not be sufficient for the Commission to carry out all of its statutory duties. Not only is the
receipt of federal grants specifically authorized (§ 8244, subd. (e)), so also is the receipt of "any
gifts, donations, grants, or bequests" (§ 8244, subd. (f)). We believe such legislative grant of
authority in conjunction with the express power to "perform any acts which may be necessary,
desirable, or proper to carry out the purposes of [sections 8240-8246]" (§ 8244, subd. (b)) fully
supports direct fund raising activities by the Commission itself.

                In answer to the second question, therefore, we conclude that the Commission may
engage in direct fund raising activities to the extent the activities are necessary, desirable, or proper
to carry out the Commission's statutory purposes.

3.           Limitations On Receiving Gifts

                The final inquiry is whether any statutory limitations restrict the Commission's
acceptance of gifts and donations to suppport its activities. As previously noted, the Commission
is specifically authorized to "accept any gifts, donations, grants, or bequests for all or any of the
purposes of this chapter." (§ 8244, subd. (f).) However, the receipt of such gifts would be subject
to the terms of section 11005, which states in pertinent part:

                     "Unless the Legislature specifically provides that approval is not required,
             every gift or dedication to the State of personal property, or every gift to the State of
             real property in fee or in any lesser estate or interest, shall be approved by the
             Director of Finance. . . ."3

In addition, with specific regard to gifts of money, section 16302 provides in part:

                    "Whenever any person donates any money to the State, the Treasurer shall
             receive it, upon the receipt of a certificate from the Controller. If the donor, at the

     3
         The standard to be applied by the Director of Finance in exercising his discretion is as follows:

                     "The Director of Finance may accept on behalf of the State any gift of real
             or personal property whenever he deems such gift and the terms and conditions
             thereof to be in the best interest of the State." (§ 11005.1.)

                                                        5.                                           93-1104

       time of making the donation, files with the Controller a written designation of the
       fund or appropriation he desires to benefit thereby, his donation shall be credited
       accordingly. If such a designation is not made, the donation shall be credited to the
       State School Fund."

Under section 11005, the "acceptance of gifts of money would be subject to the approval of the
Director of Finance, only insofar as conditional gifts of money are involved." (71 Ops.Cal.Atty.Gen.
121, 126 (1988).) When a person merely designates a particular fund to be credited with his or her
donation, the monetary gift is not thereby rendered "conditional" within the meaning of section
11005. (Ibid.)

              Accordingly, we conclude that all gifts of real or personal property, except
unconditional gifts of money, received by the Commission require the approval of the Director of
Finance.

                                             *****




                                                 6.                                        93-1104